Citation Nr: 1403328	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-17 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial compensable rating for dermatitis.  

2.  Entitlement to an initial compensable rating for a left elbow olecranon.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel





INTRODUCTION

The Veteran served on active duty from November 1989 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The dermatitis affects less than five percent of the body, does not involve exposed areas, and does not and has not required systemic therapy.  

2.  The left elbow olecranon does not result in limitation of motion or deformity; painful motion is evident.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for dermatitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).  

2.  The criteria for a 10 percent initial rating, but no higher, for the left elbow olecranon have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5206 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The Veteran's claims of entitlement to increased evaluations for skin and left elbow disabilities arise from his disagreement with the initial evaluations assigned following the grants of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to these issues is needed.

VA has obtained available service treatment records and VA treatment and examination reports, assisted the Veteran in obtaining evidence, and afforded him the opportunity to present testimony, statements, and evidence.  All known, identified, and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.

VA has afforded the Veteran VA examinations with respect to his claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  With respect to the skin disability, the medical examinations and associated findings and opinions are adequate, as each was based upon consideration of the Veteran's lay statements and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Although the July 2011 VA examiner did not review the claims file, the examiner did elicit a medical history from the Veteran, which was consistent with that contained in the claims folder; hence, consideration of the current disability status was made in view of the Veteran's medical history.  As this is a claim of increase rather than of service connection, and as the Veteran provided a medical history which was an adequate substitute for a review of the medical record, the Board finds that the examination is adequate for rating purposes.

With respect to the left elbow disability, the medical examinations and associated findings and opinions are adequate, as each was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr, 21 Vet. App. at 311.  Thus, VA's duties to notify and assist have been met.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013). 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Dermatitis

The Veteran seeks a compensable rating for a skin rash, which he reports is located behind the left knee.  He has reported that medication does not improve the rash but agitates it.  

An August 2009 VA examination record reveals the Veteran's history of intermittent progressive dermatitis since 1992 which was manifest by pruritis.  He reported previous treatment with mild topical corticosteroid.  The examiner noted that the Veteran did not use systemic or light therapy for the skin disability.  The examiner found the skin disability was located on the left leg popliteal area where there were annular patches with lichenified centers and erythematous surrounding borders.  The examiner determined the skin disability affected approximately one percent total body surface and zero percent exposed body surface.  Dermatitis was diagnosed.  

Private treatment records dated in March 2010 reveal the Veteran's seven-year history of a scaly violaceous rash that was occasionally minimally itchy.  He reported that the rash seemed to move around and that he had tried cream without significant improvement.  Examination revealed violaceous, intensely xerotic scale on the left posterior leg.  The record notes that the skin was extremely dry and that there was a rim of hypopigmentation surrounding the violaceous rash.  The remainder of the complete skin examination revealed no similar or worrisome lesion.  The assessment was eczema versus psoriasis versus lichen planus, for which the Veteran was provided a prescription for ointment.  An April 2010 follow-up treatment record indicates that examination revealed hypo- and hyperpigmented plaques on the left popliteal fossa.  The Veteran was assessed with probable lichen simplex chronicus, improving.  June 2010 private treatment records reveal findings of violaceous apple jelly plaques with surrounding hyperpigmentation on the left calf.  The assessment was violaceous, indurated plaques, treated with topical steroids, rule out sarcoid versus lupus profundus versus mycosis fungoides versus LSC.  A biopsy was ordered which showed superficial and deep granulomatous dermatitis.  A July 2010 private treatment record reveals findings of erythematous, scaly plaques and deep nodules on the left lower extremity.  The assessment was likely sarcoidosis, rule out deep fungal infection.  An August 2010 pathology report indicates that a skin sample showed no fungus.  

A July 2011 VA examination record reveals the Veteran's history of a skin rash since 2003, which affected the left popliteal fossa area and below.  The Veteran reported past use of ointment on the rash which did not work.  The Veteran also reported a privately performed biopsy in 2010, which showed no fungal or bacterial infection.  Examination revealed patches of hyperpigmented areas with some scaling in the popliteal fossa area.  The examiner estimated that the skin disability affected less than five percent of the total body area and zero percent of exposed areas.  The Veteran was diagnosed with dermatitis.  

The skin disability is rated as noncompensable by analogy to Diagnostic Code 7806, which rates eczema or dermatitis.  Diagnostic Code 7806 provides a compensable rating for dermatitis or eczema that affects at least 5 percent but less than 20 percent of the entire body or at least five percent but less than 20 percent of exposed areas affected or which requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the previous 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2013).

The evidence of record indicates that the skin disability affects less than five percent of the body, does not involve exposed areas, and does not and has not required use of systemic therapy.  In this regard, the Board notes that the medical records indicate that the skin disability has been limited to the left lower extremity and has only warranted topical treatment throughout the appellate period.  Thus, a compensable rating is not warranted under Diagnostic Code 7806.

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The record does not suggest that any other diagnostic code is applicable, however.  There is no evidence of symptoms not considered in the current rating, such as scarring, or occupational or functional impairment associated with the skin disability.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  
38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds the manifestations of the Veteran's skin disability are not so unusual or exceptional in nature as to render the rating inadequate.  The criteria by which the Veteran's skin disability is evaluated contemplates the level of impairment caused by the skin disability.  As demonstrated by the evidence of record, the Veteran's skin disability is manifested by a rash on the left calf.  When comparing the Veteran's symptoms with the symptoms contemplated in the Rating Schedule, the schedular evaluation regarding the Veteran's skin disability is not inadequate.  A compensable evaluation is provided, but as discussed above, the medical evidence reflects that those findings are not present in this case.  Furthermore, the evidence does not suggest the existence of associated symptoms which have not been, and should be, considered.  Therefore, the schedular evaluation is adequate and no referral is required. 

In sum, after review of the evidence of record, there is no evidence of record that would warrant a compensable rating for the Veteran's service-connected skin disability, at any time during the period pertinent to this appeal.  See Fenderson, 12 Vet. App. at 126-127 (1999).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Left Elbow Olecranon

The Veteran seeks a compensable rating for a left elbow disability, which he reports is manifest by pain.  He has explained that he has a "constant painful knot" in the left elbow area.  He has reported that the elbow is painful when he flexes the arm, balls his fist, moves his arm in different directions, lifts objects, or pushes objects.  

An August 2009 VA examination record reveals the Veteran's history of constant pain, weakness, stiffness, fatigue, and lack of endurance in joints including the left elbow.  He reported that the precipitating factors included physical activity and inclement weather.  He added that the joint conditions interfered with his ability to fully enjoy recreational activities.  The examiner found the conditions, to include the elbow condition, may potentially interfere with forms of occupation requiring vigorous physical activity.  The record notes that the Veteran is right-handed.  Examination revealed no overt deformity.  There was tenderness to palpation over the olecranon process.  Range of motion revealed flexion from zero to 145 degrees, supination to 85 degrees, and pronation to 80 degrees, without pain on motion.  The examiner stated that there was no change in range of motion after repetitive motion or when resistance was applied.  The examiner found that pain, including pain on repeated use and during flares-ups, weakness, lack of endurance, and incoordination may additionally limit joint function outside the examination setting, but the examiner could not determine whether any would result in additional functional loss in the Veteran's personal environment without resort to mere speculation.  X-ray images were normal.  

A February 2010 private treatment record reveals treatment for chronic left elbow pain.  A May 2010 VA treatment record reveals the Veteran's history of left elbow pain, worse with lifting and driving.  Examination revealed tenderness to palpation of the lateral left elbow and pain with extension against resistance.  X-ray images were unremarkable.  Tennis elbow was assessed.    

An April 2012 VA examination record reveals a diagnosis of mild intermittent epicondylitis of the left elbow.  The record reveals the Veteran's history of left elbow pain with hyperextension or driving with the left arm extended.  He also reported wearing an elbow brace when the left elbow "bothered' him, such as when doing chores around the house, and indicated that he occasionally took Naproxen.  The Veteran denied flare-ups.  The record notes that the Veteran is right-handed.  Range of motion testing revealed no pain on motion or limitation of flexion or extension, to include after repetition; left elbow flexion reached 145 degrees or greater and extension reached 0 degrees or greater.  Strength was full; there was no localized tenderness or pain on palpation, ankylosis, flail joint, joint fracture, or impairment of supination or pronation; and x-ray images did not document arthritis.  The examiner determined that there was no functional loss and/or functional impairment of the elbow and forearm and that the elbow condition did not impact the Veteran's ability to work.    

The left elbow disability is rated as noncompensable pursuant to Diagnostic Code 5206, which rates limitation of flexion of the forearm.  38 C.F.R. § 4.71a (2013).  Diagnostic Code 5206 provides a noncompensable rating for flexion limited to 110 degrees and compensable ratings for flexion limited to 100 degrees or less.  Normal range of elbow motion is 145 degrees of flexion, zero degrees of extension, 80 degrees of pronation, and 85 degrees of supination.  38 C.F.R. § 4.71, Plate I (2013).

The evidence of record consistently reflects flexion to 145 degrees, to include after repetition.  As the evidence does not reflect flexion limited to 100 degrees or less, a compensable rating under Diagnostic Code 5206 is not warranted.  

Other potentially applicable diagnostic codes have been considered.  See Schafrath, 1 Vet. App. at 595.  The diagnostic codes pertaining to the elbow provide compensable ratings for ankylosis, limitation of extension to 45 degrees or more, limitation of flexion to 100 degrees and extension to 45 degrees, limitation of supination to 30 degrees or less, limitation of pronation to motion lost beyond the last quarter of arc where the hand does not approach full pronation, flail joint, joint fracture, nonunion of the radius and ulna, impairment of the ulna, or impairment of the radius.  38 C.F.R. § 4.71a, Diagnostic Codes 5205 to 5213 (2013).

The evidence fails to show that the Veteran's left elbow disability has manifest in ankylosis, limitation of extension, limitation of supination, or limitation of pronation, to include after repetition, and the Veteran has not alleged additional limitation of motion, including during flare-ups.  The evidence also fails to show evidence of flail joint, impairment of the radius or ulna, nonunion, or joint fracture.  

The rating schedule also provides compensable ratings for arthritis, established by x-ray findings with limitation of motion that is otherwise noncompensable under the appropriate diagnostic codes for the specified joint involved.  The record does not contain any objective evidence of left elbow arthritis, and the Veteran has not alleged the existence of such a diagnosis.  Moreover, a compensable rating is not warranted by analogy as there is no evidence of limitation of motion:  the record consistently reveals findings of full range of extension, flexion, supination, and pronation.  Accordingly, a compensable evaluation is not warranted on this basis.

The Board has considered whether there is any additional functional loss not contemplated in the currently assigned ratings.  Factors involved in evaluating and rating disabilities of the joints include weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. §§ 4.40, 4.45 (2013).  Although the record includes the Veteran's history of painful left elbow, examination consistently reveals that it does not cause additional functional loss in terms of limitation of motion in degrees.  See Mitchell vs. Shinseki, 25 Vet. App. 32, 36-38 (2011) (pain itself does not constitute functional loss); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Nevertheless, 38 C.F.R. § 4.59 (2013) provides that "[i]t is the intention recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  Significantly, this provision does not solely apply to arthritic joints.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, the provision applies to the Veteran's left elbow olecranon.  His statements of a painful left elbow joint are credible.  Therefore, the Board concludes that a 10 percent rating is warranted as that is the minimum compensable rating for the joint.  This is so since the award of service connection. 

The Board has also considered whether extraschedular consideration is warranted but finds the Veteran's service-connected left elbow disability picture is not so unusual or exceptional in nature as to render the 10 percent rating inadequate.  The Veteran's service-connected left elbow disability is evaluated as under the provisions of Diagnostic Code 5206, the criteria of which are found by the Board to specifically contemplate the level of occupational and functional impairment caused by this disability.  The Veteran's service-connected left elbow disability is manifest by pain in the left elbow.  The Veteran maintains full range of motion, however, to include after repetition.  When comparing the Veteran's symptoms with the symptoms contemplated in the Rating Schedule, the schedular evaluation regarding the Veteran's left elbow disability is not inadequate.  Furthermore, the evidence does not suggest the existence of associated symptoms which have not been, and should be, considered.  Therefore, the schedular evaluation is adequate and no referral is required. 

In sum, after review of the evidence of record, the evidence shows that a 10 percent rating is warranted for the left elbow disability, but not higher, since the award of service connection.  See Fenderson, 12 Vet. App. at 126-127 (1999).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against an even higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

A compensable rating for dermatitis has not been met.

A 10 percent rating for left elbow olecranon is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


